
	
		I
		112th CONGRESS
		1st Session
		H. R. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Latta (for
			 himself, Mr. Burton of Indiana,
			 Mrs. Miller of Michigan,
			 Mr. Jones,
			 Mrs. McMorris Rodgers,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Bartlett,
			 Mr. McKinley,
			 Mr. Hunter,
			 Mr. Bishop of Utah, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  estate tax and retain stepped-up basis at death.
	
	
		1.Short titleThis Act may be cited as the
			 Permanently Repeal the Estate Tax Act of
			 2011 .
		2.Repeal of estate
			 tax and retention of basis step-upEffective for estates of decedents dying
			 after December 31, 2010, chapter 11 of subtitle B of the Internal Revenue Code
			 of 1986 is repealed.
		
